Citation Nr: 1813336	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-28 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for degenerative changes, lumbosacral spine.

2.  Entitlement to a disability rating greater than 10 percent for incomplete paralysis of the left lower extremity associated with degenerative changes, lumbosacral spine.

3.  Entitlement to a disability rating greater than 10 percent for incomplete paralysis of the right lower extremity associated with degenerative changes, lumbosacral spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

5.  Entitlement to service connection for a bowel disorder, claimed as secondary to service-connected degenerative changes, lumbosacral spine.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to October 1974 and again from September 1983 to December 1988.

This matter comes before the Board of Veterans Appeals (Board) from an August 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in August 2016.  A transcript of this proceeding has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

With regard to the lumbar spine and lower extremity issues, the Veteran was last afforded a VA spine examination in July 2013.  Initially, the Board questions the adequacy of the July 2013 VA examination.  Significantly, the July 2013 VA spine examination indicates that there was no evidence of radiculopathy which contradicts the findings of radiculopathy in the May 2011 VA examination report.  Moreover, the July 2013 VA spine examination shows active range of motion findings but does not include passive range of motion findings and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the July 2013 VA examination report does not comply with Correia.  

The Board also notes that, during the August 2016 Board hearing, the Veteran testified that his lumbar spine and lower extremity symptoms had become more frequent and the Veteran's representative requested that the Veteran be afforded contemporaneous VA examinations.  Given the inadequacies of the July 2013 VA spine examination and the allegation of an increase in severity of the service-connected lumbar spine disabilities since July 2013, the Veteran should be afforded new VA examinations pertaining to the lumbar spine and lower extremities.

With regard to the bowel disorder issue, the Board notes that the Veteran was afforded a VA general examination in May 2011.  This examination report noted a normal gastrointestinal system with no fecal incontinence.  However, VA and private treatment records show a diagnosis of irritable bowel syndrome (IBS) as early as August 2009 and chronic diarrhea, dyspepsia, and antral gastritis as early as July 2013.  The Veteran contends that his current bowel disorders are related to his service-connected lumbar spine and bilateral leg disabilities, to include as secondary to medications taken to treat his service-connected disabilities.  No medical opinion has been obtained regarding the relationship, if any, between the Veteran's claimed bowel disorder and his service-connected disabilities.  As there is a possibility that the Veteran's current bowel disorders may be associated with his service-connected lumbar spine and/or bilateral leg disorders, a VA examination and opinion as to this issue is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the TDIU issue, the remanded issues concerning increased ratings for the lumbar spine and bilateral leg disabilities as well as the issue concerning service connection for a bowel disorder are inextricably intertwined with the Veteran's claim for a TDIU and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in September 2015.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from September 2015 to the present. 

2. Schedule the Veteran for a new examination to determine the current severity of his lumbar spine and lower extremity disabilities.  

The examiner is asked to reconcile the May 2011 VA examination findings of radiculopathy with the July 2013 VA examination noting no radiculopathy.

A rationale for any opinions expressed should be provided.

3. Schedule the Veteran for a VA examination to determine whether the Veteran has a bowel disorder and, if so, whether such disorder(s) is/are related to the Veteran's service and/or his service-connected lumbar spine/lower extremity disabilities.  Access to the electronic claims file should be made available to the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should identify all bowel disorders found, to include the August 2009 diagnosis of IBS and the July 2013 diagnoses of chronic diarrhea, dyspepsia, and antral gastritis.

The examiner should then opine as to whether each disorder found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

Next, the examiner should opine whether each bowel disorder at least as likely as not was caused by or related to his service-connected lumbar spine and/or lower extremity disabilities, to include medications used to treat such disabilities. 

Finally, the examiner should also state whether the Veteran's service-connected lumbar spine and/or lower extremity disabilities has aggravated (i.e., worsened beyond the normal progression of that disease) any bowel disorder, to include medications used to treat such disabilities.

A complete rationale for the opinions expressed should be provided.

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

